DETAILED ACTION


Allowable Subject Matter


Claims 2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 recites, inter alia, wherein the images of the at least two selectively activatable second light sources are level with a focal zone of the projecting device, and
wherein the projecting device is placed on a path of said first cut-off beam and said second beam, said projecting device comprising the focal zone and a focal plane.
Claim 12 recites, inter alia, wherein the images of the at least two selectively activatable second light sources are level with a focal zone of the projecting device, and
wherein the projecting device is placed on a path of said first cut-off beam and said second beam, said projecting device comprising the focal zone and a focal plane.
Claim 13 recites, inter alia, wherein the exit face of each optical guide is placed so that each exit face is contiguous with an adjacent exit face, and each entrance face is spaced transversely apart from an adjacent entrance face.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 4-11 and 14-17 are allowed based on dependency on allowed independent claim.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.A/           Examiner, Art Unit 2875    

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875